Citation Nr: 1542674	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  10-09 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether the decision to reduce the evaluation assigned for residuals of prostate cancer, status post radiation therapy, from 100 percent to 40 percent, effective February 1, 2010, was proper, to include consideration of a rating higher than 40 percent for prostate cancer residuals.

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling.

3.  Entitlement to a higher initial rating for diabetic nephropathy with hypertension, evaluated as 30 percent disabling.

4.  Entitlement to a higher initial rating for coronary artery disease, evaluated as 30 percent disabling.

5.  Entitlement to an initial compensable rating for erectile dysfunction.

6.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to February 1, 2010.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to June 1971.

This case came to the Board of Veterans' Appeals (Board) on appeal from December 2007 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The December 2007 rating decision, in pertinent part, granted service connection for prostate cancer that was assigned an initial 100 percent rating from October 10, 2006; and service connection for PTSD, assigned an initial 70 percent rating, coronary artery disease and diabetic nephropathy with hypertension, each assigned initial 30 percent ratings, and erectile dysfunction, assigned an initial noncompensable rating, and all effective from July 26, 2006.

A January 2009 rating decision granted service connection for diabetic retinopathy, that was assigned an initial 10 percent rating effective from April 10, 2008.

An April 2009 rating decision granted entitlement to special monthly compensation (SMC) based on housebound criteria effective from October 10, 2006.

The November 2009 rating decision reduced the evaluation for prostate cancer, status post radiation therapy, from 100 to 40 percent, and ended entitlement to SMC, both effective February 1, 2010. 

A June 2010 rating decision granted entitlement to TDIU, effective February 1, 2010, and reduced the rating for service-connected diabetic retinopathy from 10 percent to noncompensable, effective February 12, 2010.

In his December 2009 notice of disagreement, the Veteran reported that he had diarrhea caused by radiation therapy.  An October 2014 rating decision granted service connection for loss of bowel control, which was assigned an initial noncompensable rating, and entitlement to SMC, both effective from February 1, 2010.  This action appears to address the claim.

Entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the June 2010 rating decision granted a TDIU from February 1, 2010, entitlement to a TDIU prior to February 1, 2010 is also on appeal as part of the adjudication of the initial ratings.

The January 2009 rating decision granted service connection for diabetic retinopathy that was assigned an initial 10 percent disability evaluation effective from April 10, 2008.  In his December 2009 statement, the Veteran wrote that he wanted to "add to my case" the issue of loss of vision in his right eye.  This is construed as a claim for increase. This issue is referred to the AOJ for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a hearing at the RO before a Veterans Law Judge at the RO (Board hearing) on July 28, 2015.  On July 7, 2015, he reported that he would be unable to appear at his scheduled hearing and requested that it be rescheduled.  The Veteran provided a copy of his summons to jury duty on July 28, 2015.  Inasmuch as the request was made more than 14 days prior to the hearing date, and the VLJ scheduled to conduct the hearing has determined that the Veteran presented good cuause for failing to appear, the motion to reschedule has been granted.  38 C.F.R. § 20.704(c) 2015)

The Veteran has not had the requested Board hearing.  The Veteran has a right to the hearing.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.700 (2015). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

